DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12,14, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotolo (US 2010/0192960 Al).

Regarding claim 12, Rotolo discloses a surgical drape (Figure 5) (see [0038]; the drape 10' in Figure 5 includes the components of drape 10 seen in Figures 1-4 and discussed in [0022]-[0036], plus additional components) comprising:
a mainsheet (10', not including the armboard covers 60) having a fenestration (50) therein permitting access to  a surgical region for performance of a surgical procedure (the drape may be used with "substantially any surgical procedure") when the drape (Figure 5) covers a patient (23) during the surgical procedure, the mainsheet  (10') having a head region (the upper half of 10', placed near the patient's head as shown in Figure 2) for placement proximal a head of a patient (23) during the surgical procedure and having a surgeon-facing side (20) and a patient facing side (12) ([0022] lines 1-4, [0031] line 8, [0038], [0040], [0041], Figures 1-2, 5);
a substantially transparent sheet (14) (see [0025]; 14 may be fabricated from transparent materials) having a surgeon-facing side (20) and a patient-facing side (12) and joined to the mainsheet (10') at said head region (A, the area where 14 is joined to 10’ at the head region; see annotated Fig 5) for providing the patient with visual access therethrough(a patient may "observe a surgical procedure through window 14 along patient viewing access 18, when the cover 22 (FIGS. 2-4) is opened") ([0022], Figures 1-5); and 

    PNG
    media_image1.png
    926
    835
    media_image1.png
    Greyscale

a substantially opaque screen (22) (see [0008]; the "cover" 22 is opaque) attached to the patient-facing side (12) of the substantially transparent sheet (14) (Rotolo discloses that the "cover 22" may be disposed on either the surgical side or the patient side of the drape; see [0033]. Additionally, the dimensions of "cover 22" match the dimensions of "window 14" and 22 is removably attached to 14 via "fasteners 24"; see [0034]) and effective to occlude the patient's visual access through the substantially transparent sheet (14) (when "cover 22" is closed the patient's view of the surgical field is blocked), said substantially opaque screen (22) covering a portion of the substantially transparent sheet (any small arbitrary portion of transparent sheet 14 chosen by the examiner that is less than the total surface area of itself (the substantially transparent sheet,14), see Fig 5), the portion of the substantially transparent sheet being less than a total surface area of the substantially transparent sheet (the chosen small arbitrary portion of the substantially transparent sheet 14 is less than the total surface area of substantially transparent sheet 14) (examiner notes that the limitation is too broad as the examiner is able to choose any arbitrary portion of the transparent sheet to read on the limitations and need to be further narrowed because the applicant removed a previous limitation form the parent case, claim 1 of US 11,020,199 B2, that defined the dimensions of the transparent sheet in relation to the dimensions of the main sheet that made the claim allowable), said substantially opaque screen (22) being at least partially removable (any one, or a multiple of "fasteners 24" could be disconnected to partially or fully remove the screen 22) from said substantially transparent sheet (14) to thereby permit the patient's visual access through the substantially transparent sheet (14) (again, when the "cover 22" is opened a patient may view the surgical procedure) ([0008] lines 1-8,  [0010] lines 11-13, [0022], Figures 1-5).

Regarding claim 14, Rotolo discloses the surgical drape of claim 12.
Rotolo further discloses the substantially opaque screen (22) being reconnectable (via "fasteners 24") to the patient-facing side (12) of the substantially transparent sheet (14) after the substantially opaque screen (22) has been at least partially removed from said substantially transparent sheet (14) wherein upon reconnection the substantially opaque screen (22) is again effective to occlude the patient's visual access through the substantially transparent sheet (14) ([0039], Figures 1-4, 6).  

Regarding claim 19, Rotolo discloses the surgical drape of claim 12, wherein the mainsheet (10', not including the armboard covers 60) has a mainsheet transverse width (see Annotated Figure 5 of Rotolo below. A common definition of "transverse" is "Situated or lying across; crosswise"; see https://www.thefreedictionary.com/transverse7/12/2019. The width of the mainsheet is crosswise to the horizontal edges of the drape) at a terminal edge adjacent the head region (the edge of the mainsheet transverse width (depicted in annotated Fig 5 as ‘surgical drape transverse width’) is located next to the head region, the upper half of 10', placed near the patient's head, of the mainsheet 10’, see annotated Fig 5), and wherein the substantially transparent sheet (14) has a transverse width (see dotted arrows of transparent sheet in Annotated Fig. 5) substantially equal to the mainsheet transverse width (both transverse widths are equal in width with each other, see annotated Fig 5 below). 

    PNG
    media_image1.png
    926
    835
    media_image1.png
    Greyscale


Regarding claim 20, Rotolo disclose a method (Figure 6), comprising: 
applying the surgical drape of claim 12 to a patient (23) ([0039] lines 5-8, Figures 2 and6); and 
at least partially disconnecting a substantially opaque screen portion (any portion of 22 that is removably attached to 14 with "fasteners 24") (see [0008]; "cover" 22 is opaque) of the surgical drape (Figure 5) to allow the patient (23) visual access to an area proximal a surgical region (19) through the substantially transparent sheet (14) of the surgical drape (Figure 5) ([0039] lines 11-13, Figures 2-4, 6). 

Regarding claim 21, Rotolo disclose a method of claim 20 comprising reconnecting the at least partially disconnected substantially opaque screen  portion  (any portion of 22 removably attached to 14 with "fasteners 24" that was disconnected at step 38 in Figure 6)  of the surgical drape (Figure 5) to  the patient-facing side (12) of the substantially transparent sheet (14) to occlude the patient's visual access to an area proximal a surgical region (19) ([0039] lines 14-16, Figures 2-4, 6).  

Regarding claim 22, Rotolo discloses the method of claim 20.
Rotolo further discloses where the partially disconnected substantially opaque screen portion (any portion of 22 removably attached to 14 with "fasteners 24" that was disconnected at step 38) is reconnected to the patient-facing side (12) of the substantially transparent sheet (14) by an adhesive strip (all "releasable fasteners 24") ([0034] lines 1-3, [0035] lines 5-9, [0039] lines 14-16, Figures 2-4, 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rotolo (US 2010/0192960 Al) in view of Scholz et al. (US 5,803,086).

Regarding claim 15, Rotolo discloses the surgical drape of claim 14.
Rotolo further discloses  the drape being provided with an adhesive strip (24), the adhesive strip (24) permitting reconnection of the substantially opaque screen (22) to  the  patient-facing side (12) of the substantially transparent sheet (14) ([0034] lines 1-3, [0035] lines 5-9, [0039] lines 14-16, Figures 2- 4, 6).  
Rotolo does not disclose the adhesive strip being covered with a removable covering material.
Scholz et al. teach an analogous drape (24) provided with an adhesive strip (17), the adhesive strip (17) being covered with a removable covering material (13), for the purpose of protecting the adhesive (Col. 5 lines 57-61, Figure 2).
It would have been obvious to  one of ordinary  skill in the  art, before the effective filing date of the claimed invention, to cover the adhesive strip of Rotolo with a removable covering material (13) as taught by Scholz et al. in order to protect the adhesive strip until use (see Scholz et al. Col. 5 lines 57-61). Upon removal of  the covering material, the adhesive  strip (24) would permit connection  and reconnection of the substantially opaque screen (22) to the patient-facing side (12) of the substantially transparent sheet (14).

Regarding claim 18, the modified Rotolo discloses the surgical drape of claim 15.
As combined, Rotolo further discloses the adhesive strip (all "releasable fasteners 24"; Rotolo) being disposed on the substantially opaque screen (Fig 4; Rotolo).

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rotolo (US 2010/0192960 Al) in view of Adams (US 2011/0041995 Al).

Regarding claim 16, Rotolo discloses the surgical drape of claim 12.
Rotolo does not disclose the drape comprising a strip of material connecting the substantially transparent sheet to the substantially opaque screen, the strip of material having a demarcated line of weakness connecting first and second regions of the strip of material, the first region of the strip of material connected to the substantially transparent sheet and the second region of the strip of material connected to the substantially opaque screen.  
Adams teaches an analogous drape (100) with a sheet (the fold of the drape 100 connected to 414A in Figures 4H-4I) and a screen ("folded section 425," connected to 414B in Figures 4H-4I), as well as a strip of material (414A + 414B) connecting the sheet to the screen, the strip of material (414A + 414B) having a demarcated line of weakness (416) connecting first and second regions (414A, 414B, respectively) of the strip of material (414A + 414B), the first region (414A) of the strip of material (414A + 414B) connected to the sheet (the fold of the drape 100 connected to 414A in Figures 4H-4I) and the second region (414B) of the strip of material (414A + 414B) connected to the screen (425) ([0026] lines 13-33, [0028] lines 1-13, Figures 4E-4J), the strip of material being provided for the purpose of holding the unfolded portion of the drape in place to ease in the application of the drape ([0026] lines 25-33, [0028] lines 3-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the substantially opaque screen of Rotolo by applying to it, anywhere along its left, right, or bottom borders seen in Figure 4, the second region (414B) of the strip of material (414A + 414B) taught by Adams, such that the first region (414A) of the strip of material (414A + 414B) taught by Adams is connected to the substantially transparent sheet of Rotolo via the  rest of the drape, in order to hold the substantially opaque screen against the drape to  ease in the  drape application until a user is ready to unfold, or flip up, the opaque screen and apply it to the transparent sheet (see Adams [0026] lines 25-33, [0028] lines 3-7).

Regarding claim 23, Rotolo discloses the method of claim 20. 
Rotolo does not disclose where the substantially opaque screen is disconnected from the substantially transparent sheet by severing a strip of material connecting the substantially transparent sheet to the substantially opaque screen along a demarcated line of weakness connecting first and second regions of the strip of material, the first region of the strip of material connected to the substantially transparent sheet and the second region of the strip of material connected to the substantially opaque screen.  
Adams teaches an analogous drape (100) with a sheet (the fold of the drape 100 connected to 414A in Figures 4H-4I) and a screen ("folded section 425," connected to 414B in Figures 4H-4I), as well as a strip of material (414A + 414B) connecting the sheet to the screen, the strip of material (414A + 414B) having a demarcated line of weakness (416) connecting first and second regions of the strip of material, the first region (414A) of the strip of material (414A + 414B)  connected to  the  sheet (the fold of the drape 100 connected to 414A in Figures 4H-4I) and the second region (414B) of the strip of material (414A + 414B) connected to the screen (425) ([0026] lines 13-33, [0028] lines 1-13, Figures 4E-4J), the strip of material being provided for the purpose of holding the unfolded portion of the drape in place to ease in the application of the drape ([0026] lines 25-33, [0028] lines 3-7). Adams teaches that the screen (425) is disconnected from the sheet (the fold of the drape 100 connected to 414A in Figures 4H-4I) by severing the strip of material (414A + 414B) in order to continue application of the drape ([0028] lines 3- 13, Figures 4I-4J).
It would have been obvious to one of ordinary skill in the  art, before the effective filing date of the claimed invention, to modify the substantially opaque screen of Rotolo by applying to it, anywhere along its left, right, or bottom borders seen in Figure 4, the second region (414B) of the strip of material (414A + 414B) taught by Adams, such that the first region (414A) of the strip of material (414A + 414B) taught by Adams is connected to the substantially transparent sheet of Rotolo via the rest of the drape, and to further sever the strip of material to disconnect the substantially opaque screen from the substantially transparent sheet at the area of the strip of material, in order to hold the substantially opaque screen against the drape to ease in the drape application until a user is ready to unfold, or flip up, the opaque screen and apply it to the transparent sheet (see Adams [0026] lines 25-33, [0028] lines 3-7).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rotolo (US 2010/0192960 Al) in view of Scholz et al. (US 5,803,086), and further in view of Adams (US 2011/0041995 Al).

Regarding claim 17, Rotolo in view of Scholz et al. disclose the surgical drape of claim 15.
Rotolo in view of Scholz et al. does not disclose the drape being provided with at least one adhesive tape strip, the tape strip having a first region and a second region connected to one another along a demarcated line of weakness.  
Adams teaches an analogous drape (100) with a sheet (the fold of the drape 100 connected to 414A in Figures 4H-4I) and a screen ("folded section 425," connected to 414B in Figures 4H-4I), as well as a strip of material (414A + 414B) connecting the sheet to the screen, the strip of material (414A + 414B) having a demarcated line of weakness (416) connecting first and second regions of the strip of material, the first region (414A) of the strip of material (414A + 414B)  connected to  the  sheet (the fold of the drape 100 connected to 414A in Figures 4H-4I) and the second region (414B) of the strip of material (414A + 414B) connected to the screen (425) ([0026] lines 13-33, [0028] lines 1-13, Figures 4E-4J), the strip of material being provided for the purpose of holding the unfolded portion of the drape in place to ease in the application of the drape ([0026] lines 25-33, [0028] lines 3-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the substantially opaque screen of Rotolo by applying to it, anywhere along its left, right, or bottom borders seen in Figure 4, the second region (414B) of the strip of material (414A + 414B) taught by Adams, such that the first region (414A) of the strip of material (414A + 414B) taught by Adams is connected to  the substantially transparent sheet of  Rotolo via the  rest of the drape, in order to hold the substantially opaque screen against the  drape to  ease in the  drape application until a user is ready to unfold, or flip up, the opaque screen and apply it to the transparent sheet (see Adams [0026] lines 25-33, [0028] lines 3-7).

Allowable Subject Matter
It is noted that Claim 12 is rejected above because the claim did not have the additional limitations of establishing the dimensions of the mainsheet and the dimensions of the transparent sheet that caused the claims in parent case (US 11,020,199 B2) to become allowable. The limitation that establishes the dimensions of the main sheet “a mainsheet having a mainsheet transverse width at the head region for placement proximal a head of a patient during a surgical procedure” together with the limitation of the dimensions of the transparent sheet “the substantially transparent sheet having a transverse width substantially equal to the mainsheet transverse width and connected to the mainsheet at a connecting location” is what caused the limitation “said substantially opaque screen covering a portion of the substantially transparent sheet, the portion being less than a total surface area of the substantially transparent sheet” to be in condition for allowance in the parent case (US 11,020,199 B2). If the noted limitations above were incorporated into claim 12 along with a terminal disclaimer, then claim 12 would be in condition for allowance.

Assuming applicant files a terminal disclaimer over US 11,020,199 B2, claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and included all of the current limitations of the base claim 12 and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art Rotolo (US 8,011,371 B2) alone or in combination does not disclose: “wherein a total surface area of the substantially opaque screen is less than the total surface area of the substantially transparent sheet.” Examiner notes however that if the limitation was incorporated into claim 1, it would still be rejected under nonstatutory double patenting, (similarly to claim 24 as seen rejected below in this rejection). Applicant would need to file a terminal disclaimer, as noted below in this rejection in the double patenting section, in order to obtain an allowance. 

Claim 24 is allowed and by dependency claims 25-26 are also allowed if applicant files a terminal disclaimer over US 11,020,199 B2.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art Rotolo (US 8,011,371 B2) alone or in combination does not disclose: “wherein the substantially opaque screen has a screen transverse width that is less than a transverse width of the substantially transparent sheet.” Examiner notes however that claim 24 (as well as claims 25-26 through dependency) is still rejected under nonstatutory double patenting which is further explained below in the double patenting section of this rejection. Applicant need to file a terminal disclaimer to overcome that rejection as noted further below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims Chua (US 11,020,199 B2).
Regarding claim 12, the limitations therein are substantially recited in claim 1 of the ‘199 patent.
Regarding claim 13, the limitations therein are substantially recited in claim 1 of the ‘199 patent.
Regarding claim 14, the limitations therein are substantially recited in claim 3 of the ‘199 patent.
Regarding claim 15, the limitations therein are substantially recited in claim 4 of the ‘199 patent.
Regarding claim 16, the limitations therein are substantially recited in claim 8 of the ‘199 patent.
Regarding claim 17, the limitations therein are substantially recited in claim 12 of the ‘199 patent.
Regarding claim 18, the limitations therein are substantially recited in claim 10 of the ‘199 patent.
Regarding claim 19, the limitations therein are substantially recited in claim 15 of the ‘199 patent.
Regarding claim 20, the limitations therein are substantially recited in claim 9 of the ‘199 patent.
Regarding claim 21, the limitations therein are substantially recited in claim 9 of the ‘199 patent.
Regarding claim 22, the limitations therein are substantially recited in claim 10 of the ‘199 patent.
Regarding claim 23, the limitations therein are substantially recited in claim 11 of the ‘199 patent.
Regarding claim 24, the limitations therein are substantially recited in claim 1 of the ‘199 patent.
Regarding claim 25, the limitations therein are substantially recited in claim 1 of the ‘199 patent.
Regarding claim 26, the limitations therein are substantially recited in claim 1 of the ‘199 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/            Examiner, Art Unit 3786                                                                                                                                                                                            

/RACHAEL E BREDEFELD/            Supervisory Patent Examiner, Art Unit 3786